In a proceeding pursuant to CPLR article 78 to review the granting of a variance, petitioners appeal from a judgment of the Supreme Court, Westchester County, dated July 27, 1967, which granted the motion of respondents 100 Hartsdale Road Corporation and Central Westchester Associates to dismiss the petition on the ground that petitioners are not aggrieved and (respondent Zoning Board members having cross-moved for conforming relief) dismissed the petition as to all respondents. Judgment modified, on the law and the facts, by (1) limiting the granting of the motion and the dismissal of the petition only as to petitioner Manor Woods Association, (2) denying the motion as to the three individual petitioners and (3) severing the proceeding accordingly. As so modified, judgment affirmed, without costs. The time within which respondents may answer the petition as to the individual petitioners is extended until 20 days after entry of the order hereon. Petitioner Manor Woods Association has no standing to petition, because it is not a property owner. The individual petitioners, homeowners in the immediate residential zone, in this ease within approximately 500 yards of the subject premises, are aggrieved persons within the meaning of the statute (Town Law, § 267, subd. 7). Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.